Judgment, Supreme *169Court, Bronx County (Robert Straus, J.), rendered September 24, 2001, convicting defendant, after a jury trial, of robbery in the first and third degrees, and sentencing him to consecutive terms of 15 years and 2 to 6 years, and judgment, same court (William Mogulescu, J.), rendered February 25, 2002, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him to a concurrent term of 2 to 6 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request to introduce expert testimony concerning eyewitness identification (see People v Lee, 96 NY2d 157 [2001]). The record does not support defendant’s assertion that the court failed to exercise its discretion. We note that even without expert testimony, defendant was able to attack thoroughly the People’s identification testimony through cross-examination and summation arguments.
Although an expanded identification charge would have been the better practice, we find no basis for reversal in this regard because the court sufficiently instructed the jury on the subject of identification (see People v Knight, 87 NY2d 873 [1995]; People v Whalen, 59 NY2d 273, 278-279 [1983]).
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims. Concur—Tom, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.